Title: To George Washington from Burwell Bassett, 20 November 1778
From: Bassett, Burwell
To: Washington, George


  
    Dear Sir
    Wmsburg [Va.] 20 Novr 1778
  
Your favour of the 30 is just come to hand & I have taken a few minute from the Business of the Senate to inform you that Mr Custis has refused to take the Corn & in consequence of that I sold it to Finnie for the use of the Army. He is to take it away as soon as Davenport can deliver it, the Wheat was sold by Hill before I got your Letter the Fodder &ca Mr Custis will take & I shall comply with your request as to the other thing I shall dispose of your Tobo with my own tho I shall not be in a hurry about it as I think Tobo will take arise, I forgot to mention the price of the Corn which is five pounds pr Barrel the Money shall be sent to Mr Washington by the first safe oppertunity, The Assemble has been sitting ever since the first of October but have done very little Business as yet I shall write you fully by Colo. Wood. I am Dr Sr Yr Mo. Affnate Freind & very Hble Servt

  Burl Bassett

